Motion for reargument granted and the order of this court entered on November 6,1980 [78 AD2d 1019] vacated, appellant’s supplemental brief accepted for consideration upon the appeal, respondent’s time to respond thereto extended to 45 days from the date of entry of this court’s order, and determination of defendant-appellant’s appeal from the judgment of the Supreme Court, Bronx County, rendered on November 29, 1977, held in abeyance until such time. Concur — Murphy, P.J., Fein, Ross, Bloom and Carro, JJ.